
	
		II
		109th CONGRESS
		2d Session
		S. 3869
		IN THE SENATE OF THE UNITED STATES
		
			September 7
			 (legislative day, September 6), 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the quality of, and access to, supplemental
		  educational services in an effort to increase student
		  achievement.
	
	
		1.Short titleThis Act may be cited as the
			 Improving the Quality of and Access to
			 Supplemental Educational Services Act or the
			 IQ Act.
		2.FindingsCongress makes the following
			 findings:
			(1)In a study on
			 supplemental educational services for the 2005–2006 school year, the Government
			 Accountability Office found that 85 percent of State educational agencies and
			 an estimated 70 percent of local educational agencies reported a lack of
			 capacity to effectively evaluate supplemental educational services. A
			 deficiency in capacity for State educational agencies and local educational
			 agencies causes challenges in monitoring the effectiveness of providers of
			 supplemental educational services, and has resulted in only a few States
			 completing an evaluation addressing the effect of supplemental educational
			 services providers on improving student academic achievement.
			(2)A study of the
			 2005–2006 school year conducted by the Center on Education Policy found that
			 only 20 percent of the students who were eligible to receive supplemental
			 educational services under title I of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6301 et seq.) participated in such services.
			(3)An obstacle to
			 realizing the goal of supplemental educational services is the lack in capacity
			 of the providers to offer services that are adequate to fulfill the needs of
			 all students served by the local educational agencies. The Center on Education
			 Policy also found that in 42 percent of local educational agencies surveyed,
			 none of the providers of supplemental educational services could serve students
			 with disabilities, and in 51 percent of the local educational agencies, none of
			 the providers of supplemental educational services could serve students who are
			 limited English proficient.
			(4)Unfortunately,
			 many students served by rural local educational agencies have to traverse
			 hundreds of miles to receive supplemental educational services. The Government
			 Accountability Office found that 20 percent of local educational agencies
			 required to offer supplemental educational services under title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) had no
			 students receiving such services, and a majority of those local educational
			 agencies were rural or had less than 2,500 enrolled students.
			3.PurposeThe purpose of this Act is to improve the
			 quality of, and access to, supplemental educational services in order to
			 increase student academic achievement.
		IPromoting high
			 quality academic instruction
			101.Provision of
			 supplemental educational services
				(a)Sense of the
			 senateIt is the sense of the Senate that the additional
			 administrative funds available to States and local educational agencies as a
			 result of the amendments made by subsections (c) and (d) should be used—
					(1)by the States to
			 establish and implement an effective evaluation system for supplemental
			 educational services providers that meets the requirements of section
			 1116(e)(4)(C) of the Elementary and Secondary Education Act of 1965 (as amended
			 by this Act) (20 U.S.C. 6316(e)(4)(C)); and
					(2)by the local
			 educational agencies to effectively implement supplemental educational services
			 under section 1116(e) of the Elementary and Secondary Education Act of 1965 (as
			 amended by this Act) (20 U.S.C. 6316(e)).
					(b)Services
			 provided after identificationSection 1116(b)(5) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(5)) is
			 amended—
					(1)in the matter
			 preceding subparagraph (A), by striking In the case and all that
			 follows through paragraph (1), and inserting In the case
			 of any school served under this part that is identified for school improvement
			 under paragraph (1), by the beginning of the full school year following the
			 identification,; and
					(2)in subparagraph
			 (A), by striking continue to.
					(c)Amounts for
			 administration for local educational agenciesSection 1116(b)(10)
			 of such Act (20 U.S.C. 6316(b)(10)) is amended by adding at the end the
			 following:
					
						(E)Amounts
				available for supplemental educational services
				administrationNotwithstanding subparagraph (A), a local
				educational agency may spend not more than a total of 1 percent of the amount
				described in subparagraph (A) for the administrative costs of implementing
				supplemental educational services under subsection (e) or public school choice
				under paragraph (1)(E).
						(F)State
				administrative amount
							(i)In
				generalNotwithstanding any other provision of this part, in the
				case of a local educational agency that is required to provide supplemental
				educational services under subsection (e), the State educational agency that
				serves the local educational agency may reserve an amount equal to not more
				than 1/2 of 1 percent of the amount described in subparagraph (A) from the
				local educational agency's allocation under subpart 2. The State educational
				agency shall use such reserved amount to carry out the State's administrative
				duties assigned under parts A, C, and D of this title with respect to such
				local educational agency.
							(ii)Inclusion of
				fundsAny amount reserved from a local educational agency by a
				State educational agency under clause (i) shall be included in calculating the
				total amount spent by the local educational agency for the purposes of this
				paragraph.
							.
				102.Evaluation of
			 supplemental educational services providersSection 1116(e)(4) of such Act (20 U.S.C.
			 6316(e)(4)) is amended—
				(1)by redesignating
			 subparagraphs (C) through (E) as subparagraphs (F) through (H), respectively;
			 and
				(2)by inserting
			 after subparagraph (B) the following:
					
						(C)establish an
				evaluation system to evaluate each provider of supplemental educational
				services under this subsection in the State, which system—
							(i)shall be based
				primarily upon the extent to which a provider improved student academic
				achievement, as measured by student progress toward meeting challenging State
				student academic achievement standards for all students enrolled in the
				supplemental educational services of the provider under this subsection—
								(I)in each subject
				for which the provider provides supplemental educational services under this
				subsection to such students;
								(II)regardless of
				whether such students are in a grade level that is subject to a State
				assessment; and
								(III)accounting for
				the length of each course of supplemental educational services offered by the
				provider; and
								(ii)shall be
				supplemented with additional criteria, such as—
								(I)local educational
				agency evaluations of the supplemental educational services provided under this
				subsection;
								(II)student, parent,
				principal, or teacher satisfaction with the provider, except that, if a State
				elects to include this criterion in the State evaluation system, the
				satisfaction levels shall be measured by a survey that uniformly evaluates all
				such providers in the State;
								(III)the attendance
				rates of the students enrolled in the supplemental educational services offered
				by the provider under this subsection; and
								(IV)any criteria
				determined to be necessary by the State educational agency;
								(D)(i)by the last day of the
				2008–2009 school year, ensure that the evaluation system described in
				subparagraph (C)—
								(I)determines the value added by each
				provider in improving the student academic achievement of participating
				students, as measured by the State assessments required under section
				1111(b)(3); or
								(II)in the case of students participating in
				supplemental educational services who are in a grade not tested by the State
				assessments required under section 1111(b)(3), measures the value added by each
				provider in improving the student academic achievement of participating
				students by—
									(aa)using valid and reliable methods that
				are consistent with relevant, nationally recognized professional and technical
				standards; and
									(bb)uniformly using the evaluation system
				to evaluate all such providers in the State; or
									(ii)during the period preceding the
				last day of the 2008–2009 school year, if the State's evaluation system
				described in subparagraph (C) is unable to meet the requirements of clause
				(i)(I), ensure that the evaluation system determines the extent to which the
				provider improved the student academic achievement of participating students
				through the procedures described in clause (i)(II);
							(E)establish a fair
				mechanism for the removal of a provider who is subject to repeat complaints
				submitted by parents, school personnel, or the local educational agency, after
				a full investigation of the
				complaints;
						.
				103.Providing
			 access to school facilities for providers of supplemental educational services
			 in exchange for reasonable rent
				(a)Local
			 educational agency responsibilitiesSection 1116(e)(2) of such Act (20 U.S.C.
			 6316(e)(2)) is amended—
					(1)in subparagraph
			 (C), by striking and after the semicolon;
					(2)in subparagraph
			 (D), by striking the period at the end and inserting a semicolon;
					(3)by redesignating subparagraphs (B) through
			 (D) (as amended by this subsection) as subparagraphs (E) through (G),
			 respectively; and
					(4)by inserting after subparagraph (A) the
			 following:
						
							(B)to the extent
				practicable and subject to subparagraph (C), permit an approved provider to
				deliver the supplemental educational services under this subsection using a
				public school facility of the local educational agency (if the local
				educational agency allows other groups not otherwise affiliated with the school
				to use such public school facility and establishes a fair mechanism of
				determining which providers are given access to the school facilities), and may
				charge the provider rent—
								(i)that is
				determined in a manner that is fair, transparent, and objective; and
								(ii)in an amount
				that—
									(I)accounts for the
				additional costs of each provider's extended use of the facility, including
				additional energy, custodial, and security costs; and
									(II)is similar to
				the amount of rent charged for the use of school facilities to similarly
				classified external organizations that seek to use the facilities;
									(C)if a provider requests access to a public
				school facility under subparagraph (B) for a school year but has failed to
				improve the academic achievement of the students served by the provider for
				both of the 2 preceding school years, as determined by the evaluation system
				described in subparagraphs (C) and (D) of paragraph (4), deny such provider
				access to a public school facility for the school year;
							(D)have the ability
				to enter, if the local educational agency so chooses, into—
								(i)a
				multiyear agreement with an approved provider of supplemental educational
				services; or
								(ii)an abbreviated
				agreement with a returning provider of supplemental educational services after
				the expiration of an initial agreement, if the returning provider remains an
				approved
				provider;
								.
					(b)State
			 educational agency responsibilitiesSection 1116(e)(4) of such
			 Act (20 U.S.C. 6316(e)(4)) is further amended—
					(1)in subparagraph
			 (G) (as redesignated by section 102(1)), by striking and after
			 the semicolon;
					(2)in subparagraph
			 (H) (as redesignated by section 102(1)), by striking the period at the end and
			 inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(I)make available to
				the public the results of the performance evaluation conducted under
				subparagraphs (C) and (D) for each provider of supplemental educational
				services under this subsection in the State, in a format that clearly
				demonstrates the provider's success in meeting rigorous State
				standards;
							.
					104.Increased
			 student participation
				(a)Local
			 educational agency responsibilitiesSection 1116(e)(2) of such Act (20 U.S.C.
			 6316(e)(2)) is further amended by adding at the end the following:
					
						(H)ensure that the
				registration process for supplemental educational services under this
				subsection is not complicated, is easily available to parents, and informs the
				parents of eligible students, in their native language (to the extent
				possible), that supplemental educational services are extra, free-of-charge,
				instructional tutoring for their children;
						(I)allow students
				who are not receiving supplemental educational services under this subsection
				the opportunity to enroll in services with any available and approved
				supplemental educational services provider during not less than 2 separate
				enrollment periods of not less than 15 business days in each school
				year;
						(J)allow students on
				any wait list for supplemental educational services under this subsection to
				receive services as vacancies open;
						(K)submit an annual
				report to the State educational agency describing the amount spent on
				supplemental educational services under this subsection by the local
				educational agency (including the percentage of the funds available under
				subsection (b)(10) for the local educational agency that are expended for such
				services) and the local educational agency's progress toward increasing student
				participation in supplemental educational services under this subsection, which
				report shall contain—
							(i)the percentage of
				children eligible for supplemental educational services under this subsection
				who are enrolled in supplemental educational services under this subsection;
				and
							(ii)the percentage
				of children enrolled in supplemental educational services under this subsection
				who attended at least 80 percent of the scheduled supplemental educational
				services sessions provided under this subsection;
							(L)ensure that
				supplemental educational services begin as soon after the first day of the
				school year as possible; and
						.
				
				(b)State
			 educational agency responsibilitiesSection 1116(e)(4) of such
			 Act (20 U.S.C. 6316(e)(4)) is further amended by adding at the end the
			 following:
					
						(J)provide—
							(i)guidelines to
				each local educational agency on the enrollment forms used to enroll students
				for supplemental educational services under this subsection, which guidelines
				shall include—
								(I)the baseline of
				information the local educational agency is required to provide to parents;
				and
								(II)a sample form
				for the local educational agency; and
								(ii)technical
				assistance to each local educational agency regarding the enrollment process,
				in an effort to streamline the enrollment process for parents;
							(K)ensure that the
				enrollment process is fair to all providers of supplemental educational
				services; and
						(L)if the State
				educational agency determines appropriate, require a local educational agency
				to employ different methods to reach students regarding the availability of
				supplemental educational services under this subsection, including—
							(i)sending
				enrollment forms home with students;
							(ii)posting the
				enrollment form online; and
							(iii)allowing
				parents to obtain enrollment forms at the school of the students eligible for
				supplemental educational services under this subsection;
							(M)ensure that all
				local educational agencies in the State receive the results of the assessments
				required under section 1111(b)(3) and any other information needed to identify
				schools for school improvement under subsection (b)(1)(A) in sufficient time to
				allow the local educational agencies to complete the identification process and
				as close as possible to the last day of the school year preceding the year for
				which supplemental educational services under this section are to be
				provided;
						.
				(c)State
			 educational agency reportingSection 1116(e)(4) of such Act (20
			 U.S.C. 6316(e)(4)) is further amended by adding at the end the
			 following:
					
						(N)annually
				publicize the cost of supplemental educational services under this subsection,
				the attendance data for such services, and the date that students first
				received supplemental educational services instruction, for each provider and
				local educational agency in the State for the previous school year;
						(O)submit to the
				Secretary all reports that are submitted to the State educational agency by
				local educational agencies under paragraph
				(2)(K);
						.
				(d)Secretary of
			 Education responsibilitiesSection 1116(e) of such Act (20 U.S.C.
			 6316(e)) is further amended—
					(1)by redesignating
			 paragraphs (6) through (12) as paragraphs (7) through (12) and (14),
			 respectively; and
					(2)by inserting
			 after paragraph (5) the following:
						
							(6)Secretary
				responsibilitiesThe Secretary shall—
								(A)conduct a study
				of the impact that certain factors, including the different types of
				supplemental educational service providers (including local educational
				agencies serving as providers), the use of highly qualified teachers as tutors,
				and the incentives offered by providers under this subsection, have on—
									(i)improving student
				academic achievement on State student academic achievement standards;
									(ii)ensuring
				continued student enrollment throughout the school year in the supplemental
				educational services; and
									(iii)increasing
				student attendance in the supplemental educational services; and
									(B)annually submit
				to Congress, and post on the Department's website, a report
				highlighting—
									(i)the best State
				practices in the monitoring and evaluation of supplemental educational service
				providers and parental notification regarding the availability of supplemental
				educational services under this subsection; and
									(ii)any other
				findings the Secretary determines
				necessary.
									.
				
					105.Definition of
			 ProviderThe matter preceding
			 clause (i) of section 1116(e)(14)(B) of such Act (as redesignated by section
			 104(d)(1)) is amended by inserting (including a local educational agency
			 identified for improvement under subsection (c) and any school that is not
			 identified for improvement under subsection (b)) after
			 agency.
			106.Parameters for
			 supplemental educational services designSection 1116(e)(4) of such Act (20 U.S.C.
			 6316(e)(4)) is further amended by adding at the end the following:
				
					(P)if the State
				educational agency determines appropriate, require, as a criteria to be an
				approved provider of supplemental educational services under this
				subsection—
						(i)that any
				personnel employed by the provider to deliver supplemental educational services
				under this subsection to students is a highly qualified teacher; or
						(ii)a minimum number
				of hours of supplemental educational services under this subsection that each
				provider must offer each
				student;
						.
			107.Civil
			 rightsSection 1116(e) of such
			 Act (20 U.S.C. 6316(e)) is further amended by inserting after paragraph (12)
			 (as redesignated by section 104(d)(1)) the following:
				
					(13)Civil
				rightsIn carrying out this
				subsection, no State educational agency or local educational agency may,
				directly or through contractual, licensing, or other arrangements with a
				provider of supplemental educational services under this subsection, engage in
				any form of discrimination prohibited by—
						(A)title VI of the
				Civil Rights Act of 1964;
						(B)title IX of the
				Education Amendments of 1972;
						(C)section 504 of
				the Rehabilitation Act of 1973;
						(D)titles II and III
				of the Americans with Disabilities Act of 1990;
						(E)the Age
				Discrimination Act of 1975;
						(F)regulations
				promulgated under the authority of the laws listed in subparagraphs (A) through
				(E); or
						(G)any other Federal
				civil rights
				law.
						.
			IIEnsuring that
			 supplemental educational services funds are targeted on instruction
			201.Prohibiting
			 providers of supplemental educational services from using material incentives
			 or aggressive tactics to register students
				(a)ProhibitionSection 1116(e)(5) of such Act (20 U.S.C.
			 6316(e)(5)) is amended by adding at the end the following:
					
						(E)Offer—
							(i)no incentive to
				any official or employee of a school, local educational agency, or State
				educational agency;
							(ii)no incentive to a parent or a student in
				exchange for the selection of a specific provider of supplemental educational
				services under this subsection; and
							(iii)an incentive to a student participating in
				supplemental educational services under this subsection only if—
								(I)the purpose of the incentive is—
									(aa)to increase student academic
				achievement;
									(bb)to increase student attendance in the
				supplemental educational services; or
									(cc)to ensure continued student enrollment in
				the supplemental educational services; and
									(II)the total value of any incentives, in cash
				or in kind, offered to the student does not exceed $50 per school year per
				student.
								.
				(b)Definition of
			 incentiveSection 1116(e)(14) of such Act (as redesignated by
			 section 104(d)(1)) is further amended—
					(1)by redesignating
			 subparagraphs (B) (as amended by section 105) and (C) as subparagraphs (C) and
			 (D), respectively; and
					(2)by inserting
			 after subparagraph (A) the following:
						
							(B)the term
				incentive means anything of value offered to a student, parent, or
				employee or official of a school, local educational agency, or State
				educational agency by a provider of supplemental educational services under
				this subsection to encourage a desired
				action;
							.
					(c)Changes to
			 contractSection 1116(e)(3)(C) of such Act (20 U.S.C.
			 6316(e)(3)(C)) is amended by inserting or the provider offers or
			 provides an incentive that violates paragraph (5)(E) before the
			 semicolon at the end.
				(d)Consequences
			 for incentives violationSection 1116(e)(2) of such Act (20
			 U.S.C. 6316(e)(2)) is further amended by adding at the end the
			 following:
					
						(M)in the case of an
				approved provider who offers an incentive that violates paragraph (5)(E),
				determine if any consequences should apply to the provider, such as—
							(i)immediately
				terminating the agreement with the provider;
							(ii)placing the
				provider on a probationary status for not more than 3 years; or
							(iii)fining the
				provider an amount equal to not more than 25 percent of the amount that the
				local educational agency pays to the provider, in accordance with the contract
				under paragraph (3), to provide supplemental educational services to students
				served by the local educational
				agency.
							.
				IIIEnsuring that
			 all children, including English language learners, children with disabilities,
			 and children in rural local educational agencies, receive supplemental
			 educational services
			301.Provider
			 availability
				(a)State
			 educational agency responsibilitiesSection 1116(e)(4) of such Act (20 U.S.C.
			 6316(e)(4)) is further amended by adding at the end the following:
					
						(Q)ensure that, in each area served by a local
				educational agency in the State that informs the State educational agency of
				the local educational agency's need to provide supplemental educational
				services under this subsection to children who are limited English proficient
				or children with disabilities, the list of approved providers includes a choice
				of 2 or more providers with sufficient capacity to provide effective services
				for children who are limited English proficient or children with disabilities,
				respectively; and
						(R)if the State educational agency determines
				appropriate, use a portion of the funds available under subsection (b)(10) to
				provide, on behalf of rural local educational agencies that serve schools
				required to offer supplemental educational services under this subsection,
				incentives for providers to provide supplemental educational services under
				this subsection to students in rural local educational agencies,
				including—
							(i)providing technical assistance to
				providers, including those offering supplemental educational services through
				distance learning; and
							(ii)providing assistance to community based
				organizations with the approval process to become supplemental educational
				services providers, as well as with the contracting process with local
				educational
				agencies.
							.
				(b)Provider
			 requirementsSection
			 1116(e)(5) of such Act (20 U.S.C. 6316(e)(5)) is further amended by adding at
			 the end the following:
					
						(F)Prepare and
				submit to the State educational agency, as part of the application process to
				become an approved provider—
							(i)in the case of a
				provider that is unable to serve students with disabilities or students who are
				limited English proficient, a written explanation detailing the provider’s
				incapacity to serve such students; or
							(ii)in the case of a
				provider that can service students with disabilities or students who are
				limited English proficient, a written explanation detailing the provider's
				capabilities to meet the educational needs of such
				students.
							.
				IVConforming
			 amendments
			401.Conforming
			 amendmentsSection 1116(e) of
			 such Act (20 U.S.C. 6316(e)) is further amended—
				(1)in the matter
			 preceding subparagraph (A) of paragraph (5), by striking paragraph
			 (4)(C) and inserting paragraph (4)(F); and
				(2)in paragraph
			 (11)(A)(i) (as redesignated by section 104(d)(1)), by striking paragraph
			 (4)(C) and inserting paragraph (4)(F).
				
